16 F.3d 414NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Kevin Goodwin WILGIS, Plaintiff Appellant,v.Richard A. LANHAM, Sr., Commissioner of Corrections;  Jon P.Galley, Warden;  Gary Blickenstaff, Sergeant;Bradley Hoffman, Company II Officer,Defendants Appellees.
No. 93-6999.
United States Court of Appeals, Fourth Circuit.
Dec. 16, 1993.Jan. 13, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-93-769-S)
Kevin Goodwin Wilgis, Appellant Pro Se.
John Joseph Curran, Jr., Atty. Gen., Amy Kushner Kline, Office of the Atty. Gen. of Maryland, Baltimore, Maryland, for Appellees.
D.Md.
Affirmed.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Wilgis v. Lanham, No. CA-93-769-S (D.Md. Sept. 1, 1993).  We deny Appellant's request for appointment of counsel and for polygraph testing.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED